DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 36-40 and 44-50 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2007/0263038 (“Bibl”).
Claim 36
Bibl discloses a method for fluid ejection from a print head, the method comprising: providing an electrical signal along a particular electrical connection of an interposer to a particular fluid ejection actuator of multiple fluid ejection actuators housed by a substrate (paragraph [0043], interposer 320 with circuit 300 and substrate 124), wherein each of the multiple fluid ejection actuators corresponds to a respective ejector flow path defined through the substrate (actuators 122), each ejector flow path including a nozzle defined on a first surface of the substrate (nozzle 120), and a conduit extending from the nozzle to a second surface of the substrate opposite the first surface (channel 118), and wherein the interposer is attached to the second surface of the substrate, and wherein the interposer includes multiple electrical 

Claim 37
Bibl discloses the method of claim 36, wherein actuating the particular fluid ejection actuator comprises inducing a piezoelectric response in the actuator (paragraph [0036], piezoelectric layer 140).  

Claim 38
Bibl discloses the method of claim 36, wherein actuating the particular fluid ejection actuator comprises deflecting a membrane of the particular fluid ejection actuator (paragraph [0036], actuator flexes).  

Claim 39
Bibl discloses the method of claim 38, wherein a surface of the interposer that faces the second surface of the substrate is separated from the second surface of the substrate by an air gap, and wherein moving the membrane of the particular fluid ejection actuator comprises deflecting the membrane into the air gap (Fig. 7).  

Claim 40
Bibl discloses the method of claim 36, wherein providing the electrical signal to the particular fluid ejection actuator comprises providing the electrical signal across a conductive bump on the second surface of the substrate (paragraph [0037]).  

Claim 44
Bibl discloses the method of claim 36, wherein the multiple fluid actuators are arranged in a matrix, and wherein the nozzles are arranged in a corresponding matrix on the first surface of the substrate (paragraph [0043], nozzle assembly).  

Claim 45
Bibl discloses the method of claim 1, comprising flowing fluid along an inlet portion of the particular interposer flow path that is in fluid communication with the particular ejector flow path, along the particular ejector flow path, and along an outlet portion of the particular interposer flow path (Fig. 1, paragraph [0025]).

Claim 46
Bibl discloses the method of claim 45, wherein ejecting fluid from the nozzle of the particular ejector flow path comprises ejecting at least a portion of the fluid that is flowing along the particular ejector flow path (Fig. 7).  

Claim 47
Bibl discloses the method of claim 45, wherein flowing fluid along the inlet and outlet portions of the particular interposer flow path comprises flowing fluid along a flow path coated with a barrier layer (paragraph [0043-0044]).  

Claim 48
Bibl discloses the method of claim 36, comprising providing the electrical signal responsive to receiving a control signal at the interposer (paragraph [0035]).  

Claim 49
Bibl discloses the method of claim 48, comprising receiving the control signal from a flexible circuit (paragraph [0035], flexible circuit).  

Claim 50
Bibl discloses the method of claim 48, comprising: processing the control signal by logic of the interposer; and providing the electrical signal based on the processing (paragraph [0035], processing unit).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2007/0263038 (“Bibl”) in view of U.S. Patent Pub. 2007/0296763 (“Kubo”).
Claim 41
Bibl discloses the method of claim 36.
Bibl discloses wherein providing the electrical signal along the particular electrical connection (paragraph [0043]) but does not appear to explicitly disclose comprises operating a corresponding one of multiple switching elements of the interposer.  
Kubo discloses incorporating operating a plurality of transistors as switching elements for the actuators (paragraph [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated operating a corresponding one of multiple switching elements of the interposer, as disclosed by Kubo, into the method of Bibl, for the purpose of providing actuation signals to piezoelectric actuators (Kubo, paragraph [0125]).

Claim 42
Bibl discloses the method of claim 36.
Bibl discloses wherein providing the electrical signal along the particular electrical connection (paragraph [0043]) but does not appear to explicitly disclose wherein operating the corresponding switching element comprises operating a transistor.  
Kubo discloses incorporating operating a plurality of transistors as switching elements for the actuators (paragraph [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated operating a corresponding one of multiple Kubo, into the method of Bibl, for the purpose of providing actuation signals to piezoelectric actuators (Kubo, paragraph [0125]).

Claim 43
Bibl discloses the method of claim 42, comprising controlling the switching elements with logic circuitry of the interposer (Kubo, paragraph [0125]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/ERICA S LIN/Primary Examiner, Art Unit 2853